Title: To James Madison from James Monroe, 17 October 1813
From: Monroe, James
To: Madison, James


Dear SirWashington Octr. 17th. 1813
You will have received thro’ the war dept., intelligence of the success against Proctor by the troops under Genl. Harrison, and of the change produc’d by it, and the preceding events on the lakes on the Indians.
I send you a paper communicated to me in great confidence by the Gentleman whose name is written on the back. He has made other communications, of a still more interesting nature, which I shall make known to you on your arrival.
The affr. of the expeditn. agnst the Creeks, as to the command, has given me much embarrassment. Govr Mitchell does not seem to wish it, but still states difficulties, which create delay on his part. Col: Troup is inclind to think that it had better be committd to Genl. Pinckney, & Mr Parker inclines to the same opinion. I shall write you again to morrow Tho’ you may probably not receive it. Very sincerely & respectfully yours
Jas Monroe
